PER CURIAM.
Affirmed. Rule 25.10 of the Supreme Court and Court of Appeals Rules of Appellate Procedure (March 1, 1979).1

Rule 25.10 states in pertinent part:
* ** * *
"Each assignment of enror shall be clearly and succinctly stated under a separate and appropriate heading. The assignment of error must be specific and must set'out verbatim the pertinent portions of the record. Assignments of error which the court can consider only by searching the record for the proceedings complained of will not be considered.
* sf: * sjs »